Title: To George Washington from John Hancock, 7 October 1777
From: Hancock, John
To: Washington, George



Sir,
York Town: Pennsylvania October 7th 1777

I have the Honour to transmit you the inclosed Resolves relative to the Commissary General’s Department, and sundry other Subjects, to which I shall only refer your Attention.
I forward likewise, agreeably to the Order of Congress, a Copy of a Letter from Genl Putnam, by which you will perceive he apprehends an Attack is meditated against the Post at Peeks Kill, & the other Defences on Hudson’s River.
A Report prevails that last Saturday you had a severe Engagement with the Enemy, the Particulars of which we are anxiously expecting to hear every Moment.
Your Favour of the 3d Inst. I have been duely honoured with, and immediately laid it before Congress. I have the Honour to be with the utmost Esteem & Respect Sir, Your most obed. & very hble Serv.

John Hancock Presid.

